DAVIS, Justice
(concurring).
It is with reluctance that I must concur with the foregoing opinion. However, since the Chief of Police refused to act upon the complaint when it was filed, I cannot conceive why the Civil Service Commission could not take action. Apparently no such action or appeal can be taken by the Commission when the Chief of Police does not act. This makes the law a rude law, and it should be amended immediately.
Under the record in this case, the Commission had every reason in the world to fire the policeman. It will not be necessary to restate the many charges of violations that were alleged and proved. As a matter of fact, this judgment is an indictment against the Commission, three of the most honorable men of the City of Texarkana.
I concur, with reluctance.